DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/28/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-9, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kilinc et al (US 20200007281 A1, hereinafter Kilinc).

Consider claim 1, Kilinc discloses an apparatus comprising: at least one processor and at least one memory including computer program code (FIG. 5 is a schematic diagram of a node 300 according to embodiments of the disclosure. For example, the node 300 may correspond to the wireless terminal 16 described above, paragraph 90; The node 300 comprises processing circuitry 302 and a non-transitory machine-readable medium 304 storing instructions which may be executed by the processing circuitry 302, paragraph 92), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: 
determine that packet data layer protocol, PDCP, duplication for a radio bearer is deactivated, wherein a radio bearer configured for PDCP duplication is associated with an original radio link control, RLC, and a duplicate RLC (If, in step 202, it is determined that the instruction is an instruction to cease duplication of data packets (and thus the node is already configured with a second carrier), the method proceeds to step 210., Figs.  2 and 4, and paragraph 86); and 
responsive to deactivation of PDCP duplication for the radio bearer, cause mapping a logical channel associated with the duplicate RLC of the radio bearer to at least one active cell associated with the original RLC of the radio bearer such that data in a buffer associated with the duplicate RLC is transmitted on the logical channel to the at least one active cell (In this step, the first entity of the second layer does not transmit duplicate data packets on the second carrier, and thus does not indicate to lower layers (e.g. the intermediate layer or the first layer) that it has data available for transmission over the second carrier. For example, the first entity of the second layer may not indicate to the associated entity in the intermediate layer that it has data available for transmission for the logical channel established for the purposes of duplicated data and handled by that entity in the intermediate layer (see FIG. 2), Fig. 4 and paragraph 86; In step 212, the first entity of the second layer may consider that data packets previously transmitted over the second carrier for which no acknowledgement has yet been received (see the right-hand side of FIG. 2) as unacknowledged, thus mandating that such packets be re-transmitted over a different carrier (e.g. the first carrier), paragraph 87).

Consider claim 3, and as applied to claim 2 above, Kilinc discloses wherein the at least one memory and the computer code are configured, with the at least one processor, to cause the apparatus to determine if said buffer has data to be transmitted after said deactivation of said duplicate link PDCP duplication (In step 212, the first entity of the second layer may consider that data packets previously transmitted over the second carrier for which no acknowledgement has yet been received (see the right-hand side of FIG. 2) as unacknowledged, thus mandating that such packets be re-transmitted over a different carrier (e.g. the first carrier), paragraph 87).

Consider claim 6, and as applied to claim 1 above, Kilinc discloses wherein said at least one active cell comprises at least one of a primary cell and a secondary cell (The plurality of carriers comprises a primary carrier or cell (also known as PCell) and one or more secondary carriers or cells (also known as SCells), paragraph 42; One of the radio carriers may be a primary radio carrier (PCell) which is always active; other radio carriers may be secondary radio carriers (SCells) which may be activated or deactivated, paragraph 67).

Consider claim 7, and as applied to claim 1 above, Baek discloses wherein the at least one memory and the computer code are configured, with the at least one processor, to cause the apparatus to cause said data in said buffer associated with said deactivated duplicate link the duplicate RLC to be transmitted until one of: all of said data has been transmitted; and said duplicate link PDCP duplication is reactivated (In step 212, the first entity of the second layer may consider that data packets previously transmitted over the second carrier for which no acknowledgement has yet been received (see the right-hand side of FIG. 2) as unacknowledged, thus mandating that such packets be re-transmitted over a different carrier (e.g. the first carrier), paragraph 87).

Consider claim 8, and as applied to claim 1 above, Kilinc discloses a user equipment, UE, comprising the apparatus as claimed in claim 1 (FIG. 5 is a schematic diagram of a node 300 according to embodiments of the disclosure. For example, the node 300 may correspond to the wireless terminal 16 described above. The device may be suitable for performing the method described above with respect to FIG. 3 or 4, paragraph 90).	

Consider claim 9, Kilinc discloses a method comprising: 
determining that packet data layer convergence protocol, PDCP, duplication for a radio bearer is deactivated, wherein a radio bearer configured for PDCP duplication is associated with an original radio link control, RLC, and a duplicate RLC (If, in step 202, it is determined that the instruction is an instruction to cease duplication of data packets (and thus the node is already configured with a second carrier), the method proceeds to step 210., Figs.  2 and 4, and paragraph 86); and 
responsive to deactivation of PDCP duplication for the radio bearer, mapping a logical channel associated with the duplicate RLC of the radio bearer to at least one active cell associated with the original RLC of the radio bearer such that data in a buffer associated with the duplicate RLC is transmitted on the logical channel to the at least one active cell (In this step, the first entity of the second layer does not transmit duplicate data packets on the second carrier, and thus does not indicate to lower layers (e.g. the intermediate layer or the first layer) that it has data available for transmission over the second carrier. For example, the first entity of the second layer may not indicate to the associated entity in the intermediate layer that it has data available for transmission for the logical channel established for the purposes of duplicated data and handled by that entity in the intermediate layer (see FIG. 2), Fig. 4 and  paragraph 86; In step 212, the first entity of the second layer may consider that data packets previously transmitted over the second carrier for which no acknowledgement has yet been received (see the right-hand side of FIG. 2) as unacknowledged, thus mandating that such packets be re-transmitted over a different carrier (e.g. the first carrier), paragraph 87).

Consider claim 11, and as applied to claim 9 above, Kilinc discloses determining if said buffer has data to be transmitted after said deactivation of said duplicate link PDCP duplication (In step 212, the first entity of the second layer may consider that data packets previously transmitted over the second carrier for which no acknowledgement has yet been received (see the right-hand side of FIG. 2) as unacknowledged, thus mandating that such packets be re-transmitted over a different carrier (e.g. the first carrier), paragraph 87).

Consider claim 14, and as applied to claim 9 above, Kilinc discloses further comprising causing said data in said buffer associated with said deactivated duplicate link the duplicate RLC to be transmitted until one of: all of said data has been transmitted; and said duplicate link PDCP duplication is reactivated (In step 212, the first entity of the second layer may consider that data packets previously transmitted over the second carrier for which no acknowledgement has yet been received (see the right-hand side of FIG. 2) as unacknowledged, thus mandating that such packets be re-transmitted over a different carrier (e.g. the first carrier), paragraph 87).

Consider claim 15, and as applied to claim 9 above, Kilinc discloses a computer program comprising computer executable code which when run causes the method of claim 9 to be performed (The node 300 comprises processing circuitry 302 and a non-transitory machine-readable medium 304 storing instructions which may be executed by the processing circuitry 302, paragraph 92).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kilinc in view of Baek et al (US 20200120569 A!, hereinafter Baek)

Consider claim 16, and as applied to claim 1, Kilinc does not expressly disclose wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to determine that PDCP duplication for a radio bearer is deactivated in response to deactivation of all of a plurality of active cells associated with a duplicate RLC.
In the same field of endeavor, Baek discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to determine that PDCP duplication for a radio bearer is deactivated in response to deactivation of all of a plurality of active cells associated with a duplicate RLC (A terminal, having received an instruction for SCell deactivation, deactivates the corresponding SCell in S1003. Thereafter, it may be checked in S1004 whether there is an activated cell among the cells that can be used by a logical channel connected to a duplicate transmission bearer. If there is no cell in an activated state in the logical channel, duplicate packet transmission may be deactivated, see Fig. 10 and paragraph 89).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to  combine the teachings of Baek with the teachings of Kilinc to increase transmission efficiency when preforming packet duplication.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642